 
 
III 
111th CONGRESS 
2d Session 
S. RES. 439 
IN THE SENATE OF THE UNITED STATES 
 
March 4, 2010 
Mr. Ensign submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Recognizing the exemplarily service, devotion to country, and selfless sacrifice of Special Warfare Operators 2nd Class Matthew McCabe and Jonathan Keefe and Special Warfare Operator 1st Class Julio Huertas in capturing Ahmed Hashim Abed, one of the most-wanted terrorists in Iraq, and pledging to continue to support members of the United States Armed Forces serving in harm’s way. 
 
 
Whereas in September 2009, Special Warfare Operators 2nd Class Matthew McCabe and Jonathan Keefe and Special Warfare Operator 1st Class Julio Huertas successfully captured Ahmed Hashim Abed, one of the most-wanted terrorists in Iraq; 
Whereas Ahmed Hashim Abed is the alleged planner of the March 21, 2004, ambush of a supply convoy in Fallujah, Iraq, which resulted in the brutal killing of 4 Blackwater security contractors; 
Whereas Ahmed Hashim Abed evaded capture in Iraq for more than 5 years until his capture by the 3 Navy SEALs; 
Whereas Special Warfare Operators 2nd Class Matthew McCabe and Jonathan Keefe and Special Warfare Operator 1st Class Julio Huertas are exceptional sailors who accomplished their mission in the finest tradition of the Navy SEALs and the United States Armed Forces while defending their country and protecting the citizens of Iraq; 
Whereas the capture of Ahmed Hashim Abed serves as an important reminder that the United States is still engaged in a Global War on Terror; and 
Whereas it is because of the efforts of these courageous Navy SEALs and other members of the Armed Forces that Americans continue to be free: Now, therefore, be it  
 
That the Senate— 
(1)recognizes the exemplarily service, devotion to country, and selfless sacrifice of Special Warfare Operators 2nd Class Matthew McCabe and Jonathan Keefe and Special Warfare Operator 1st Class Julio Huertas; and 
(2)pledges to continue to support members of the United States Armed Forces serving in harm’s way. 
 
